UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington , D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission file number 0-20388 LITTELFUSE, INC. (Exact name of registrant as specified in its charter) Delaware 36-3795742 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 8755 W. Higgins Road, Suite 500 Chicago, Illinois (Address of principal executive offices) (Zip Code) (773) 628-1000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [X]Accelerated filer [ ]Non-accelerated filer [ ]Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of April 25 , 2014, 22,509,669 shares of common stock, $.01 par value, of the registrant were outstanding. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Page Condensed Consolidated Balance Sheets as of March 29, 2014(unaudited) and December 28, 2013 1 Consolidated Statements of Net Income for the three monthsended March 29, 2014(unaudited) and March 30, 2013 (unaudited) 2 Consolidated Statements of Comprehensive Income for the three months ended March 29, 2014 (unaudited) and March 30, 2013 (unaudited) 3 Consolidated Statements of Cash Flows for the three monthsended March 29, 2014 (unaudited) and March 30, 2013 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 18 Item 4. Controls and Procedures. 18 PART II - OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 21 Signatures 22 PART I – FINANCIAL INFORMATION Item 1. Financial Statements LITTELFUSE, INC. Condensed Consolidated Balance Sheets (In thousands of USD, except share amounts) March 29, 2014 December 28, 2013 (unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, less allowances Inventories Deferred income taxes Prepaid expenses and other current assets Assets held for sale Total current assets Property, plant and equipment: Land Buildings Equipment Accumulated depreciation ) ) Net property, plant and equipment Intangible assets, net of amortization: Patents, licenses and software Distribution network Customer lists, trademarks and tradenames Goodwill Other investments Deferred income taxes Other assets Total assets $ $ Liabilities and Equity Current liabilities: Accounts payable $ $ Accrued payroll Accrued expenses Accrued severance Accrued income taxes Deferred income taxes Current portion of long-term debt Total current liabilities Long-term debt, less current portion Deferred income taxes Accrued post-retirement benefits - Other long-term liabilities Total equity Total liabilities and equity $ $ Common shares issued and outstanding of 22,534,655 and 22,467,491, at March 29, 2014, and December 28, 2013, respectively. See accompanying notes. 1 LITTELFUSE, INC. Consolidated Statements of Net Income (In thousands of USD, except per share amounts, unaudited) For the Three Months Ended March 29, 2014 March 30, 2013 Net sales $ $ Cost of sales Gross profit Selling, general and administrative expenses Research and development expenses Amortization of intangibles Operating income Interest expense Impairment and equity in net loss of unconsolidated affiliate — Foreign exchange (gain) loss ) Other (income) expense, net ) ) Income before income taxes Income taxes Net income $ $ Net income per share (see note 8): Basic $ $ Diluted $ $ Weighted average shares and equivalent shares outstanding: Basic Diluted Cash dividends paid per common share $ $ See accompanying notes. 2 LITTELFUSE, INC. Consolidated Statements of Comprehensive Income (In thousands of USD, unaudited) For the Three Months Ended March 29, 2014 March 30, 2013 Net income $ $ Other comprehensive income (loss): Pension liability adjustments, net (net of tax of $94 and $103, respectively) ) ) Unrealized gain on investments Foreign currency translation adjustments ) ) Comprehensive income $ $ See accompanying notes. 3 LITTELFUSE, INC. Consolidated Statements of Cash Flows (In thousands of USD, unaudited) For the Three Months Ended March 29, 2014 March 30, 2013 Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of intangibles Stock-based compensation Non-cash inventory charge — Excess tax benefit on share-based compensation ) ) Loss (gain) on sale of assets 69 ) Impairment and equity in net loss of unconsolidated affiliate — Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Accounts payable Accrued expenses (including post-retirement) ) ) Accrued payroll and severance ) ) Accrued taxes ) Prepaid expenses and other ) Net cash provided by operating activities Investing activities: Acquisition of business, net of cash acquired ) — Purchases of property, plant, and equipment ) ) Purchase of short-term investments — ) Proceeds from sale of assets 15 9 Net cash used in investing activities ) ) FINANCING activities: Proceeds from revolving credit facility Payments of revolving credit facility ) ) Payments of term loan ) — Debt issuance costs ) — Cash dividends paid ) ) Proceeds from exercise of stock options Excess tax benefit on share-based compensation Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes. 4 Notes to CONDENSED Consolidated Financial Statements (Unaudited) 1. Basis of Presentation The accompanying unaudited Condensed Consolidated Financial Statements of Littelfuse, Inc. and its subsidiaries (the “company”) have been prepared in accordance with U.S. Generally Accepted Accounting Principles (GAAP) for interim financial information, the instructions to Form 10-Q and Article 10 of Regulations S-X. Accordingly, certain information and disclosures normally included in the consolidated balance sheet, statements of net income and comprehensive income and cash flows prepared in conformity with U.S. GAAP have been condensed or omitted as permitted by such rules and regulations, although the company believes that the disclosures made are adequate to make the information not misleading. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. Operating results for the period ended March 29, 2014 are not necessarily indicative of the results that may be expected for the year ending December 27, 2014. For further information, refer to the company’s consolidated financial statements and the notes thereto incorporated by reference in the company’s Annual Report on Form 10-K for the year ended December 28, 2013. The company evaluated subsequent events through the date of its financial statements when filed with the Securities and Exchange Commission (“SEC”). 2. Acquisition of Businesses SymCom, Inc. On January 3, 2014, the company acquired 100% of SymCom, Inc. (“SymCom”) for $52.0 million net of cash acquired. Headquartered in Rapid City, South Dakota, SymCom provides overload relays and pump controllers primarily to the industrial market. The acquisition allows the company to strengthen its position in the relay products market by adding new products and new customers within its Electrical business unit segment. SymCom is based in Rapid City, South Dakota. The company funded the acquisition with available cash . The following table sets forth the preliminary purchase price allocation for SymCom acquisition-date net assets, in accordance with the purchase method of accounting with adjustments to record the acquired net assets at their estimated fair values. The company expects to finalize the purchase price allocation for SymCom in the third quarter of 2014 as certain areas remain to be finalized; however, the adjustments are not anticipated to be significant. SymCom preliminary purchase price allocation (in thousands): Cash $ Current assets, net Property, plant and equipment Goodwill Trademarks Patents Other non-current assets 20 Current liabilities ) $ All SymCom goodwill and other assets and liabilities were recorded in the Electrical business unit segment and reflected in the Americas geographical area. The trademarks are being amortized over 15 to 20 years. The patents are being amortized over 16 to 17 years. The goodwill resulting from this acquisition consists largely of the company’s expected future product sales and synergies from combining SymCom’s products with the company’s existing electrical product offerings. Goodwill for the above acquisition is expected to be deductible for tax purposes. As required by purchase accounting rules, the company recorded a $2.6 million step-up of inventory to its fair value as of the acquisition date. During the first quarter of 2014, as a portion of this inventory was sold, cost of goods sold included a $1.4 million non-cash charge for this step-up. Pro forma financial information is not presented for the SymCom acquisition due to amounts not being materially different than actual results. 5 Notes to CONDENSED Consolidated Financial Statements (Unaudited) 2. Acquisition of Businesses, continued Hamlin, Inc. On May 31, 2013, the company acquired 100% of Hamlin, Inc. (“Hamlin”) from Key Safety Systems, for $144.4 million (net of cash acquired). Hamlin is a manufacturer of sensor technology providing standard products and custom solutions for leading global manufacturers in the automotive and electronic industries. The acquisition allows the company to expand its automotive and electronics product offerings in the global sensor market in both the Automotive and Electronics business segments. Hamlin is headquartered in Lake Mills, Wisconsin and has manufacturing, engineering and sales offices in the U.S., Mexico, Europe and Asia. The company funded the acquisition with available cash raised from borrowings on the company’s new credit arrangement (See Note 6). The following table sets forth the preliminary purchase price allocation, as of March 29, 2014, for Hamlin acquisition-date net assets, in accordance with the purchase method of accounting with adjustments to record the acquired net assets at their estimated fair values. The company expects to finalize the purchase price allocation for Hamlin in the second quarter of 2014 as certain areas remain to be finalized; however, the adjustments are not anticipated to be significant. Hamlin preliminary purchase price allocation (in thousands): Cash $ Current assets, net Property, plant and equipment Goodwill Distribution network Patents and licenses Trademarks Non-current assets Current liabilities ) Non-current liabilities ) $ All Hamlin goodwill and other assets and liabilities were recorded in the Automotive and Electronics business unit segments and reflected in the Americas, Europe and Asia-Pacific geographical areas. The distribution network, trademarks and patents and licenses are all being amortized over 10 years. The goodwill resulting from this acquisition consists largely of the company’s expected future product sales and synergies from combining Hamlin’s products with the company’s existing product offerings. A portion of the goodwill for the acquisition is not expected to be deductible for tax purposes. 6 Notes to CONDENSED Consolidated Financial Statements (Unaudited) 2. Acquisition of Businesses, continued The following unaudited pro forma results are provided below for the company’s acquisition of Hamlin and assume that the acquisition of Hamlin had been completed as of the beginning of fiscal year 2012 For the three months ended March 29, 2014 March 30, 2013 (Unaudited) (Unaudited) Revenues $ $ Net income $ $ Net income per share: Basic $ $ Diluted $ $ Weighted-average shares and equivalent shares outstanding: Basic Diluted For the three months ended March 29, 2014, Hamlin added approximately $21
